UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

IN RE: E. I. DU PONT DE

NEMOURS AND COMPANY C-8

PERSONAL INJURY LITIGATION,
Civil Action 2:13-md-2433
JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Elizabeth Preston Deavers

This document relates to: Travis Abbott and Julie Abbott v. E. I. du Pont de
Nemours and Company, Case No. 2:17-cev-998.

DISPOSITIVE MOTIONS ORDER NO. 38

Defendant’s Motion for Summary Judgment Related to Specific Causation

This matter is before the Court on Defendant’s Motion for Summary Judgment Based on

 

Specific Causation (ECF No. 58), Plaintiff's Memorandum in Opposition to Defendant’s Motion
(ECF No. 73), and Defendant’s Reply in Support of its Motion (ECF No. 84).

In its Motion, Defendant E.I. Du Pont de Nemours and Company (“DuPont”) argues that
it is entitled to “summary judgment on all claims asserted by Plaintiff Angela Swartz because she
cannot establish that her claimed exposure to C-8 was more likely than not the cause of her
kidney cancer, or that her kidney cancer would not have occurred but for her claimed exposure to
C-8.” (Def’s Mot. for Summ. J. at 1, ECF No. 58.) The entirety of DuPont’s argument is as

follows:

Plaintiff Travis Abbott cannot satisfy his burden of proving that his claimed
exposure to drinking water containing trace amounts of C-8 from DuPont’s
Washington Works facility specifically caused his testicular cancers because the
proffered expert opinions of Plaintiff's sole specific causation expert, Dr. Kamal
Pohar, are inadmissible because they are based on an unreliable methodology.
Because, as a matter of Ohio law, Plaintiff cannot meet his burden to prove specific
causation without reliable expert testimony, summary judgment should be entered
for DuPont, and this case should be dismissed with prejudice.
id. at 1.

On January 2, 2020, this Court denied Dupont’s request to exclude the opinions of Dr.
Pohar. (Evidentiary Motions No. 31, ECF No. 108.) Consequently, DuPont is left with no
support for its request for summary judgment. Thus, the Court DENIES DuPont’s Motion for
Summary Judgment Based on Specific Causation. (ECF No. 58.)

IT IS SO OREDERED.

1-14 -g0e2°
DATE EDM A\SARGUS, JR.
UNITED STATES DISTRICT JUDGE

 
